DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 8/11/21 has been entered.
	2. Claims 1, 3-4, 6, 8-12, 14-15, 17, and 19-22 remain pending within the application.
	3. The amendment filed 8/11/21 is sufficient to overcome the prior 35 USC 102 rejections. The previous 102 rejections have been withdrawn.
4. The amendment filed 8/11/21 is sufficient to overcome the prior 35 USC 103 rejections. The previous 103 rejections have been withdrawn.

Claim Interpretation
Examiner would like to note that the specification discloses, “the term "Matterizer" used herein is a means, a device or a program code to perform the unifying process”. This is interpreted as a special definition of a claim term (see MPEP 2111.01 (IV)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-12, 14-15, 17, and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear to the examiner whether “the projected workspace” is referring to “the workspace” or a separate “workspace”. For examination purposes, “the projected workspace” will be interpreted as “the workspace”.
	Dependent claims 3-4, 6, and 8-11 fail to cure the deficiencies of independent claim 1 and are similarly rejected.
	Regarding claim 1, amended claim 1 recites, “the administrative server is the first server, the second server or an independent server”. It is unclear to the examiner whether the administrative server is the first server, the second server or an independent server. In addition, it is unclear to the examiner how the administrative server can be the first server when “at an administrative server, receiving a command from a workspace connected with a user, wherein the workspace is provided from a first server.” It is unclear how an administrative server would receive a command from itself. 
Dependent claims 3-4, 6, and 8-11 fail to cure the deficiencies of independent claim 1 and are similarly rejected.
Regarding claim 12, amended claim 12 recites, “the administrative server is the server, the second server or an independent server”. It is unclear to the examiner whether the administrative server is the first server, the second server or an independent server. In addition, it is unclear to the examiner how the administrative server can be the first server when “managing…a command for establishing the home system is transmitted to an administrative server.” It is unclear how an administrative server would receive a command from itself.
claims 14-15, 17, and 19-22 fail to cure the deficiencies of independent claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11-12, 17, 20, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Dare United States Patent Application Publication US 2012/0036245.
Regarding claim 1, Pugh discloses a home system establishing method, comprising steps of: 
providing a workspace in a first server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser); and 
rd part SaaS with the appropriate authentication information as specified by the SSO profile).
Pugh does not disclose at an administrative server, receiving a command from providing a workspace connected with a user, wherein the workspace is provided from a first server, at least one tool and at least one information can be imported into the workspace through at least one matterizer.
Dare discloses an administrative server, receiving a command from providing a workspace connected with a user, wherein the workspace is provided from a first server, at least one tool and at least one information can be imported into the workspace through at least one matterizer (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. 

Regarding claim 6, Pugh in view of Dare discloses the home system establishing method of claim 1.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

Regarding claim 9, Pugh in view of Dare discloses the method of claim 1. Dare additionally discloses the workspace in the first server can be added with a required unified information unit and/or a required unified tool from the corresponding information source, and the unified information unit is produced by modeling at least one original information obtained from at least one information source of multiple information sources with one unified data model, the unified tool is produced by modeling at least one original tool obtained from at least one information source of multiple information sources with another unified data model (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information). Dare, para [0604-605], a tool provided based on a software update or fixes represents a tool produced by at least one original tool).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

claim 11, Pugh in view of Dare discloses the home system establishing method of claim 1.  Pugh additionally discloses wherein the projectable space instance is stored in the first server (Pugh, para [0040] 3rd party SaaS providers provide applications via browser).

Regarding claim 12, Pugh discloses a server for providing a home system for hosting and managing a workspace provided from an external server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser), 
wherein after a user connects to the workspace on a machine, a projected workspace corresponding to the workspace in the external server is built and provided to the user on the client machine (Pugh, para [0042], application manager redirects user browser to 3rd party SaaS),
 the user is guided from the projected workspace to establish a connection relationship between the workspace and the home system through an administrative server according to a command, wherein the connection relationship is stored in the administrative server (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0108], GUI portal display of shortcuts provided to the user to guide them to the SaaS applications, such as salesforce; Pugh, para [0072], stores passwords), wherein rd part SaaS with the appropriate authentication information as specified by the SSO profile).
Pugh does not disclose a command for establishing the home system is transmitted to an administrative server, at least one tool and at least one information can be imported into the workspace through at least one matterizer.
Dare discloses a command for establishing the home system is transmitted to an administrative server, at least one tool and at least one information can be imported into the workspace through at least one matterizer (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Regarding claim 17, Pugh in view of Dare discloses the server according to claim 12.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

Regarding claim 20, Pugh in view of Dare discloses the server of claim 20. Dare additionally discloses the workspace in the first server can be added with a required unified information unit and/or a required unified tool from the corresponding information source, and the unified information unit is produced by modeling at least one original information obtained from at least one information source of multiple information sources with one unified data model, the unified tool is produced by modeling at least one original tool obtained from at least one information source of multiple information sources with another unified data model (Dare, para [0600-601], administrator requests an update containing a boot loader (tool), firmware (code based information). Dare, para [0604-605], a tool provided based on a software update or fixes represents a tool produced by at least one original tool).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include receiving a command. The motivation for doing so would have been providing oversight while enabling users of devices to download applications to their devices (Dare, para [0003-4]).

Regarding claim 22, Pugh in view of Dare discloses the server according to claim 21.  Pugh additionally discloses wherein the projectable space instance is stored in an external server (Pugh, para [0040] 3rd party SaaS providers provide applications via browser).

Claims 3-4, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Dare United States Patent Application Publication US 2012/0036245, in further view of Raleigh United States Patent Application Publication US 2013/0132854.
claim 3, Pugh in view of Dare discloses the home system establishing method of claim 1.  
Pugh in view of Dare does not disclose wherein the administrative server at least contains a service scope data of the second server.
Raleigh discloses wherein the administrative server at least contains a service scope data of the second server (Raleigh, para [0560-561], IP address range represents service scope data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Polis to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 4, Pugh in view of Dare in further view of Raleigh discloses the home system establishing method of claim 3.  Pugh in view of Dare does not disclose the limitations of claim 4.
Raleigh additionally discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the second server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 14, Pugh in view of Dare discloses the server of claim 12. Pugh in view of Dare does not disclose the limitations of claim 14.
Raleigh discloses wherein the administrative server at least contains a service scope data of the server (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 15, Pugh in view of Dare discloses the server of claim 12. Pugh in view of Dare does not disclose the limitations of claim 15.
Raleigh additionally discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625, in view of Dare United States Patent Application Publication US 2012/0036245, in further view of Polis United States Patent US 7673327. 
Regarding claim 8, Pugh in view of Dare discloses the home system establishing method of claim 1. Pugh in view of Dare does not disclose the limitations of claim 8.
Polis discloses wherein the connecting relationship includes at least one of a domain name of the first server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the second server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 10, Pugh in view of Dare discloses the home system establishing method of claim 1.  Pugh in view of Dare does not disclose the limitations of claim 10.
Polis discloses steps of:
acquiring a projectable space instance through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message)and 

At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 19, Polis in view of Dare discloses the server of claim 12. Pugh in view of Dare does not disclose the limitations of claim 19.
Polis additionally discloses wherein the connecting relationship includes at least one of a domain name of the server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the additional server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

claim 21, Pugh in view of Dare discloses the server according to claim 12.  Pugh in view of Dare does not disclose the limitations of claim 21.
Polis discloses wherein a projectable space instance corresponding to the workspace is acquired through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message), wherein a projector is used to parse the projectable space instance to generate a projected workspace corresponding to the workspace, so that the user connects with the workspace (Polis, col 15, rows 49-65, when a user access a particular message/page server uses an applet to parse the returned content to display message contents for a user).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
Applicant asserts that Pugh does not disclose the claimed features of “guiding the user from the projected workspace to establish a home system in a second server according to the command, and store a connection relationship between the workspace and the home system through an administrative server, a home system space instance in the second server is created so as to establish the home system, wherein the home system in the second server belongs to the user, and the workspace in the first server is hosted and managed by the home system through the connection relationship, the administrative server is the first server, the second server or an independent server.” The examiner respectfully disagrees.
rd part SaaS with the appropriate authentication information as specified by the SSO profile).
Examiner recommends further defining “guiding”, “connection relationship” and “belongs to the user” to overcome the currently cited art. In addition, examiner recommends applicant further clarify a “projected workspace” and “home system”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to the arguments presented regarding the Raleigh reference, Raleigh is not cited for the claimed features discussed within the arguments. Applicant’s arguments with respect to the Raleigh reference have been considered but are moot because the new ground of rejection does not rely on the Raleigh reference solely and does not address the newly cited prior art of Dare.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178